In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00204-CV
                               __________________

                    IN THE INTEREST OF J.W. AND J.W

__________________________________________________________________

            On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 18-07-09683-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Adam 1 appeals pro se the trial court’s order on modification in this suit

affecting the parent-child relationship. In the modification order, the trial court,

among other things, named Adam and his ex-wife, Kim, joint managing conservators

over their children, J.W. and J.W., ordered Adam to pay Kim monthly child support,

and found that modification was in the children’s best interest.




      1
        To preserve the parties’ privacy, we refer to the parties by using pseudonyms
and refer to the children by their initials. See Tex. Fam. Code Ann. § 109.002(d);
Tex. R. App. P. 9.8.
                                           1
      On July 26, 2018, Kim’s counsel filed on Kim’s behalf a letter to register a

foreign judgment wherein counsel made a “formal request to register an order under

the Uniform Child Custody Jurisdiction and Enforcement Act, section 152.305 of

the Texas Family Code[]” with the Montgomery County clerk’s office. Attached to

the request were Kim’s affidavit and a November 29, 2017 Decree of Absolute

Divorce in cause number 60DR-16-2406 in Pulaski County, Arkansas. On

September 17, 2018, the Circuit Court of Pulaski County, Arkansas, in cause number

60DR-16-2406, granted and signed a transfer order to Montgomery County.

      On October 12, 2018, Kim filed an Original Petition in Suit Affecting the

Parent-Child Relationship Seeking Modification of Out-of-State Order. Kim served

Adam at his last known address with a Notice of Hearing on Temporary Orders and

Order to Appear, but Adam did not appear for the December 12, 2018 trial setting.

On December 12, 2018, the trial court signed a Default Judgment Order in Suit to

Modify Parent-Child Relationship.

      On December 27, 2018, Adam filed in the Montgomery County Court at Law

Number 3 a Supplemental Petition to Modify Order and Motion to Modify Parent-

Child Relationship. In his petition to modify the prior order, Adam acknowledged

the following:

      The order to be modified is entitled Decree of Absolute Divorce and
      was rendered on November 29, 2017 in Pulaski County, Arkansas.
      ....

                                        2
      [Kim] registered the Decree of Absolute Divorce under the UCCJEA
      on August 16, 2018. The Circuit Court of Pulaski County, Arkansas
      signed a Transfer Order transferring this matter to Montgomery
      County, Texas on September 17, 2018. This Court has continuing
      exclusive jurisdiction over this suit.

On September 16, 2019, the trial court signed an order granting Adam’s bill of

review and vacated and set aside the default judgment modification order of

December 12, 2018.

      On January 6, 2020, Kim filed a First Amended Original Petition in Suit

Affecting the Parent-Child Relationship Seeking Modification of Out-of-State

Order. On May 18, 2020, after a new trial at which both parties appeared, the

Montgomery County Court at Law Number 3 signed an Order in Suit to Modify

Parent-Child Relationship. The trial court subsequently denied Adam’s Motion

Vacating Judgement and Dismiss with Prejudice and Motion for Reconsideration.

Adam filed his pro se notice of appeal.

      Appellant’s pro se brief on appeal identifies the following as issues:

      (1) The case trial in Arkansas has not yet been concluded. The [sic] was
          in recess and was await [sic] a September 25th hearing to be
          concluded. So [Kim] filed a new motion on a pending case.
      (2) Texas has no right to take over an ongoing case that had not even
          yet been ruled on.
      (3) I did not agree to have [the] case transferred to Texas [as] it was
          done [] over my objections. Nor was I properly informed of a
          hearing that led to a default order being entered against me.
      (4) Having not [been] in the state of Texas more than 6 months [Kim]
          then filed suit in Montgomery County courts, to change the parent
          child relationship. Neither I nor my representation at the time was

                                          3
          informed of this court hearing and, this then led me having to fight
          against the default for almost a year.
      (5) [D]id the court have the jurisdiction[] at the time of the hearing as
          noted by the judge. [] This then put me a[t] a great disadvantage as
          it allowed [Kim] to become the children[’s] custodial parent. That is
          something she was not in Arkansas. I was later granted a bill of
          review for not being properly informed by the courts, but these are
          all “Fruit of a Bad Tree.”

Appellant asks this Court to vacate the current Montgomery County Court at Law

judgment, to transfer the case to be retried under Arkansas family law and name him

as custodial parent or send the case back to Arkansas for a final decision on child

custody, and Appellant asks that criminal charges be brought against Kim and her

counsel.

      We construe an appellant’s pro se brief liberally. See Giddens v. Brooks, 92

S.W.3d 878, 880 (Tex. App.—Beaumont 2002, pet. denied) (“pro se pleadings and

briefs are to be liberally construed[]”); see also Sterner v. Marathon Oil Co., 767

S.W.2d 686, 690 (Tex. 1989) (a reviewing court construes points of error liberally

to obtain a just, fair, and equitable adjudication of the parties’ rights). Nevertheless,

a pro se litigant is held to the same standards as licensed attorneys and must comply

with applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573

S.W.2d 181, 184-85 (Tex. 1978). Pro se parties must comply with the rules

governing preservation of error and requiring adequate briefing and citations to the

record. Redmond v. Kovar, No. 09-17-00099-CV, 2018 Tex. App. LEXIS 925, at

**5-7 (Tex. App.—Beaumont Feb.1, 2018, no pet.) (mem. op.) (citing Ramey v. Fed.
                                           4
Home Loan Mortg. Corp., No. 14-14-00147-CV, 2015 Tex. App. LEXIS 6039, at

*4 (Tex. App.—Houston [14th Dist.] June 16, 2015, no pet.) (mem. op.)); see also

Tex. R. App. P. 38.1(i). “The appellate court has no duty to brief issues for an

appellant.” In re A.E., 580 S.W.3d 211, 219 (Tex. App.—Tyler 2019, pet. denied)

(citing Huey v. Huey, 200 S.W.3d 851, 854 (Tex. App.—Dallas 2006, no pet.)).

      An appellate brief “‘must contain a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.’” See

Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496, 500 (Tex. 2015) (quoting Tex.

R. App. P. 38.1(i)). The failure to provide citations, argument, and analysis as to an

appellate issue may waive the issue. Id. (citing ERI Consulting Eng’rs, Inc. v.

Swinnea, 318 S.W.3d 867, 880 (Tex. 2010)).

      In this case, Appellant’s brief identifies five alleged issues, but the brief fails

to identify the applicable law or legal standard for each issue and then also fails to

explain how the trial court erred with reference to the record or applicable law.

Appellant generally challenges the Montgomery County Court at Law’s jurisdiction

and asserts there are pending issues in the Arkansas court, but then fails to provide

record references, legal citations, and analysis applying the facts to the law. The

Appellant’s brief fails to satisfy Rule 38.1. His brief generally contains bare

assertions of error or allegations, and we conclude that he has presented nothing for

review on appeal and waived our review of those complaints. See Washington v.

                                           5
Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—Dallas 2012, no pet.) (bare

assertions of error, without argument or authority, present nothing for review on

appeal); Tesoro Petroleum Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128

(Tex. App.—Houston [1st Dist.] 2002, pet. denied); see also Fredonia State Bank v.

Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (“a point may be waived

due to inadequate briefing[]”). We overrule all of Appellant’s issues and we affirm

the judgment of the trial court.

      AFFIRMED.


                                                   _________________________
                                                       LEANNE JOHNSON
                                                             Justice

Submitted on March 17, 2021
Opinion Delivered April 22, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




                                        6